Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 1 of 16




               Exhibit 1
             Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 2 of 16

                                                                                                  USOO6697.251B1

(12) United States Patent                                                         (10) Patent No.:             US 6,697.251 B1
       Aisenberg                                                                  (45) Date of Patent:                  Feb. 24, 2004

(54)    MODULAR COMPUTER USER INTERFACE                                        Primary Examiner Darren Schuberg
        SYSTEM                                                                 Assistant Examiner-Hung Van Duong
                                                                               (74) Attorney, Agent, or Firm Malloy & Malloy, P.A.
(76) Inventor: Alain Aisenberg, 2800 SW. Third Ave.,
               Historic Coral Way, Miami, FL (US)
                      33129
                                                                               (57)                    ABSTRACT
        Notice:       Subject to any disclaimer, the term of this              A modular computer user interface System particularly
                      patent is extended or adjusted under 35                  adaptable for use with portable computers and comprising
                      U.S.C. 154(b) by 0 days.                                 the integration there with of at least one, but in certain
        Appl. No.: 09/888,357                                                  Specific embodiments, a plurality of auxiliary modules, Such
(21)                                                                           as keypads, interfaced with the processor independent of the
(22)    Filed:         Jun. 25, 2001                                           conventional keyboard. The one or more auxiliary modules
        Int. Cl................................................... G06F 1/16   may be permanently Secured to the platform of the portable
(51)                                                                           computer in Spaced, Segregated relation to the keyboard and
(52)    U.S. Cl. .................... 361/683; 364/708.1; 429/100;             keys associated therewith. Alternatively, one or more of the
                                                         248/118.1             auxiliary modules may be removably mounted on or detach
(58)    Field of Search ................................. 361/683–687,         ably connected to the platform and keyboard, wherein
             361/724-727; 364/708.1; 42.9/99, 100; 34.5/168;                   regardless of their fixed, removable or detached relation to
                  341/20–22; 400/715; 248/918, 118, 118.1,                     the platform of the computer, each of the auxiliary modules
                                                                     118.3
                                                                               are independently operable to effect data and Signal com
(56)                      References Cited                                     munication with the central processor of the computer,
                                                                               independent of operation of the conventional keyboard. The
                   U.S. PATENT DOCUMENTS                                       plurality of auxiliary modules may each be independently
       6,163,326   A *: 12/2000 Klein et al. .................    346/156      Structured to perform various functions and therefore are
       6,262,716   B1    7/2001 Raasch .........           ...    345/168      independently operative as a numerical keypad, a propri
       6,292.358   B1 :* 9/2001 Lee et al.                  ...   361/683      etary keypad for processing Specialized Software and/or
       6,307,740   B1 10/2001 Foster et al. ......          ...   361/683      another type of user interface module.
       6,462.937   B1 : 10/2002 Liao et al. ..................    361/680
* cited by examiner                                                                          28 Claims, 8 Drawing Sheets

                                                                                                  10


                                                                                                   25




                               KSNT              SWS
                               VNSSassassesswaysaySSSSSN                                               14
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 3 of 16


U.S. Patent      Feb. 24, 2004     Sheet 1 of 8        US 6,697.251 B1




                           Fig 1
                                                           10

                                                            25




                                 Late                        14
               II.I.
                 O.O.                                        12
                       C                          Ed
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 4 of 16


U.S. Patent      Feb. 24, 2004    Sheet 2 of 8         US 6,697.251 B1




                                                         14
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 5 of 16


U.S. Patent      Feb. 24, 2004    Sheet 3 of 8         US 6,697.251 B1




                                       N
      NeNAAAASASNNAN
      NAAAAAAAAANNNNNN
        SN-AAAAA AA AAAAA
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 6 of 16


U.S. Patent      Feb. 24, 2004    Sheet 4 of 8         US 6,697.251 B1




                                 Fig 5
        Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 7 of 16


U.S. Patent          Feb. 24, 2004        Sheet 5 of 8     US 6,697.251 B1




                                     Fig 6




    W                                            E
        MNavaNYWareVeavy AusAWe Wayavayer Seyasley N
                                      W




           NNNNNNNNNNSNNN
           NSN N A N N AN NANA N
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 8 of 16


U.S. Patent      Feb. 24, 2004    Sheet 6 of 8         US 6,697.251 B1
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 9 of 16


U.S. Patent      Feb. 24, 2004    Sheet 7 of 8         US 6,697.251 B1
    Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 10 of 16


U.S. Patent       Feb. 24, 2004   Sheet 8 of 8         US 6,697.251 B1




                            Fig 8



        20"
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 11 of 16


                                                    US 6,697.251 B1
                              1                                                                     2
    MODULAR COMPUTER USER INTERFACE                                   traditional keypad functions, Such as the numeric keypad. AS
                SYSTEM                                                only one example, it is also recognized that certain Software
                                                                      programs are Sufficiently advanced So as to increase the
                                                                      functionality of the computers, thereby allowing a variety of
         BACKGROUND OF THE INVENTION                                  different functions and applications to be employed utilizing
  1. Field of the Invention                                           the portable computer. To this end, it would be beneficial to
                                                                      provide a portable computer System wherein a user is able to
   The present invention relates to a modular computer user           Selectively and adaptively utilize one or a plurality of
interface System assembly Specifically, but not exclusively,          different Selective and Specialize keypad configurations that
adaptable for integration with a portable or "laptop' com             allow for customized use of the Software programs in a more
puter and includes one or a plurality of auxiliary modules,           efficient and effective manner. For example, the large Video
each operable independently of one another and of the                 editing facilities and Specialized controls that include a
conventional keyboard. The auxiliary modules may be indi              variety of different functions, Such as track pads and other
vidually structured for a variety of conventional or special          controls, are often provided.
ized functions, Such as numerical calculations, video editing,   15
                                                                         Accordingly, it would be Substantially beneficial to pro
Specialized Software processing, etc.                                 vide a portable computer System which enables the user to
   2. Description of the Related Art                                  Selectively employ Such specialized controls in a manner
   Increasing use of computer technology and Substantial              which does not detract from the normal use of the keyboard
advances in computer hardware, compact and/or portable                and which is effectively expandable within the normal
computers, often referred to as laptop computers, are becom           confines of the compact device. Indeed, it is recognized that
ing increasingly utilized in a variety of businesses and other        Such adaptability and Selectivity of Specialized keypad con
activities. To this end, these compact or portable computers          trols would also be effective in the traditional desk top
                                                                      computer environment, while the user is being provided
are often as powerful as traditional desk top computers,              with a Substantial advantage of Selectivity and adjustability
however, their compact nature allows for a degree of port             when performing a variety of different tasks, without requir
ability and transportability, thereby allowing the computer      25   ing a multitude of Specialized profile devices which must be
user to effectively make use of their computer at any of a            connected, disconnected, and reconnected to often hidden
variety locations.                                                    computer connection ports.
   Most traditional lap top computers include a Sandwiched                       SUMMARY OF THE INVENTION
type configuration wherein the Screen is included on one                 The present invention is directed to a modular computer
portion and a keyboard is included on another portion. In an          user interface System which is particularly, but not
effort to compact the size of these computers, however, and           exclusively, adaptable for use with a portable computer of
in particular the keyboard portion of the computers, various          the type commonly known as a "laptop' computer. AS is
features and functions normally associated with traditional           well recognized by users and manufacturers of Such portable
computer keyboards have been either removed and/or have               computers, the numerical keys are typically placed in a
been overlapped or consolidated into the traditional key         35   linear array along a top row of the plurality of alpha-numeric
board. For example, the functions keys and more signifi               keys defining the conventional keyboard assembly used with
cantly the numeric keypad typically associated with tradi             Such portable computers. AS Set forth above, utilization of
tional computer keyboards are often overlapped onto the               the conventional number keys of this linear array is both
Standard keys operating in a special function which enable            inconvenient and time consuming even to a practiced typist.
utilizing a function type key. To this end, if the user is       40   Accordingly, the modular computer user interface System of
Seeking to utilize the numeric keypad, they are generally             the present invention overcomes the problems and recog
prevented from utilizing certain portions of the keyboard,            nized disadvantages associated with the conventional key
due primarily to the overlapping or combined characteristic           board design and Structure associated with portable com
of certain alpha and numeric keys. In order to rectify this           puters.
Situation and overcome the disadvantages associated there        45      More specifically, the modular computer user interface
with, others in the art have attempted to integrate numeric           System of the present invention comprises at least one
keypad into control items that may be Secured to the                  auxiliary module Such as a keypad, which may be perma
compact computer. For example, a hand or wrist Support                nently or removably attached to the platform of the com
Structure may be provided and Secured to the lap top                  puter on which the conventional keyboard is mounted. In the
computer, wherein this auxiliary Support Structure includes      50   context of the present invention, the referred to “platform”
the numeric keypad integrally built therein. Unfortunately,           of the computer is meant to include a Substantially conven
however, Such peripheral devices may in Some situations               tional Structure wherein a palm rest portion is located
defeat the purpose and advantages of the compact portable             Somewhat below and extends along the lower longitudinal
computing configuration, and users may often find them                dimension of the keyboard. Typically, the palm rest portion
selves with the need for the numeric keypad, but not the         55   and the keyboard are fixedly Secured to one another and
auxiliary Support device.                                             movable as a unit, relative to a display Screen. The display
  AS a result, there is Substantial need in the art for a             Screen may be pivotally connected to the platform of the
portable computer System which applies the user with the              computer, Such that the platform and display Screen are
Substantial functionality of a traditional desktop computer,          disposed in overlapping relation to one another in a manner
including all of the keyboard capabilities and especially the    60   similar to a folded book or the like. Therefore, the location
numeric keypad capabilities in a readily usable and always            of the at least one auxiliary module on the platform of the
available manner. Moreover, Such a keypad integration                 computer is at a distinctly Spaced and therefore Segregated
should be provided in a manner which does not intrude on              position relative to the conventional keyboard. Independent
the normal operation of the keyboard, but rather provides an          operation and/or manipulation of the plurality of keys defin
auxiliary module in an available orientation when needed.        65   ing the auxiliary module is thereby facilitated without inter
   In addition to the above, portable computer users fre              fering with the normal operation of the conventional key
quently have need for Specialized functions in addition to the        board.
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 12 of 16


                                                     US 6,697.251 B1
                              3                                                                    4
   In another preferred embodiment of the present invention            one or more auxiliary modules. The base, defining the first
a plurality of auxiliary modules may be independently and              adaptor and the Second adaptor Secured to the individual
concurrently mounted on the platform of the computer. Each             modules are each Structured to include the aforementioned
of the plurality of auxiliary modules. are also disposed on            type of connectors, or other type of port/plug connector
the platform, preferably on the palm rest portion thereof, in          Structures, which facilitate either a permanent communica
a distinctly Spaced and Segregated relation to the conven              tive connection or a removable connection. Therefore, a
tional keyboard. The implementation of this embodiment                 Selective and operative attachment of anyone of the plurality
also provides for independent operation but Substantially              of auxiliary modules may be made with anyone of a plurality
concurrent utilization of each of the plurality of modules. By         of adaptor bases. The greatly increased versatility of the
way of example only, one of the auxiliary modules mounted              modular computer user interface System of the present
on the palm rest portion or other applicable location on the           invention and its implementation for expanding the opera
platform, may include a numerical keypad typically used for            tive and functional features of a conventional portable or lap
calculations and/or the input of numerical data into the               top computer should therefore be apparent.
processor associated with the computer. At the same time, a               AS also generally Stated, the modular computer user
Second or additional auxiliary module may be mounted on           15   interface System of the present invention includes a more
the platform of the computer and be at least partially defined         Simplified embodiment, wherein the interface assembly
by a plurality of function keys adaptable for the operation or         includes a Single first adaptor or base fixedly mounted or
processing of Specialized Software or data communication               Secured to the platform of the computer in Segregated
with the processor in performing a variety of functions.               relation to the conventional keyboard. In this more simpli
   Yet another preferred embodiment of the modular com                 fied embodiment, a Single module or alternatively a plurality
puter user interface System of the present invention includes          of customized modules may be independently Secured to the
at least one auxiliary module operatively connected to the             affixed base by virtue of the second adaptor of the interface
processor of the computer but Specifically structured to be            assembly connected to each of the one or more auxiliary
disposed in a detached relation to the platform and/or                 modules.
conventional keyboard. AS Such, the one auxiliary module          25
                                                                          Therefore, the modular computer user interface System of
may define at least a portion of a peripheral assembly. The            the present invention overcomes many if not all of the
peripheral assembly is operatively interconnected to the               problems and disadvantages associated with conventional
processor of the computer by a cable, utilizing a uniform              portable or lap top computers, wherein Such recognized
Serial bus (usb) connection, of the type typically applied in          disadvantages are typically related to the compact nature of
the operative connection of a variety of different peripherals.        the portable computer and the universal Structuring thereof
   This preferred embodiment further includes the provision            which eliminates the provision of a collected array of
of an interface assembly which comprises a first adaptor               numerical keys, of the type found on conventional key
structure, preferably defined by a base to which the usb               boards associated with desktop computers.
connection is Secured. The interface assembly also includes               These and other features and advantages of the present
a Second adaptor Structure connected to or mounted on the         35
                                                                       invention will become more clear when the drawings as well
auxiliary module, per se. The first and Second adaptor                 as the detailed description are taken into consideration.
Structures include electrical, optical or other communicative
connectors for establishing communicative, operative inter                   BRIEF DESCRIPTION OF THE DRAWINGS
connection between the module, the base and when                          For a fuller understanding of the nature of the present
activated, the processor for Signal and data communication        40
                                                                       invention, reference should be had to the following detailed
there between. More specifically the connectors may include            description taken in connection with the accompanying
any of a variety of different ir, transmitter, male/female,            drawings in which:
plug/port, multi-pin or other structural type connectors                  FIG. 1 is a top view of a portable computer including one
which facilitate, depending upon the Specific embodiment               auxiliary module mounted in Segregated relation to an
utilized, either a Substantially permanent communicative          45   independently operative conventional keyboard.
connection or a Selectively removable connection. Utilizing               FIG. 2 is a perspective view of another embodiment of the
the latter cooperatively Structured, connector components,             present invention in at least partially unassembled form
anyone of the one or more auxiliary modules may be                     wherein a portion of an interface assembly is capable of
removably but operatively secured to the base of the inter             removable connection to anyone of a plurality of auxiliary
face assembly to establish an operative connection with the       50
                                                                       modules.
processor. Greater versatility will therefore be available to
the users of portable computers by having a peripherally                  FIG. 3 is another embodiment of the present invention
detached adaptor base usable with anyone of a plurality of             wherein at least one auxiliary module is structured as a
different auxiliary modules, each of which are designed and            detached and removably connected peripheral assembly.
Structured to perform different functions and/or operate          55      FIG. 4 is a perspective view of a base portion of an
Specialized Software, etc., as Set forth above.                        interface assembly associated with the peripheral assembly
                                                                       of the embodiment of FIG. 3.
   As with the peripheral assembly embodiment described
above, the remaining embodiments of the present invention                 FIG. 4A is a perspective view of an auxiliary module
may all include the utilization of an interface assembly for           Structured to perform a user interface function.
establishing an operative interconnection between the one or      60      FIG. 5 is a perspective view of one embodiment of an
more auxiliary modules and the processor of the portable               auxiliary module comprising a plurality of keys formed as a
computer. AS related to the various preferred embodiments              touch Sensitive keypad.
Set forth herein, the interface assembly includes a first                 FIG. 6 is another embodiment of the present invention
adaptor, which may be permanently or removably Secured to              wherein at least one auxiliary module includes an LCD
the platform of the computer and comprises an adaptor base,       65   touchpad or Similar programable touch pad configuration.
as Set forth above. In addition, the interface assembly also              FIG. 7 is a detailed illustration of example displays and
includes a Second adaptor Structure Secured to each of the             configurations for the programmable touch pad of FIG. 6.
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 13 of 16


                                                    US 6,697.251 B1
                             S                                                                      6
   FIGS. 8A-8J are perspective illustrations of a plurality of        and also associated with the computer 10. In typical fashion
different auxiliary modules.                                          the display assembly or Screen 25 is hingedly, pivotally or
   Like reference numerals refer to like parts throughout the         otherwise movably attached to the platform 12 by appropri
Several views of the drawings.                                        ate mountings 26. With further reference to the embodiment
                                                                      of FIG. 1, the auxiliary module 20 may be fixedly or
          DETAILED DESCRIPTION OF THE                                 removably mounted to the platform 12 by relatively minimal
            PREFERRED EMBODIMENT                                      Structural modification of the aforementioned interface
                                                                      assembly.
   AS Shown in the accompanying drawings, the present                    With reference to FIG. 2 and the additional preferred
invention is directed to a modular computer user interface            embodiment disclosed therein, it is clearly shown that the
System particularly adapted for use in combination with a             aforementioned interface assembly comprises a first adaptor
portable computer, generally indicated as 10. The portable            preferably in the form of at least one base 30. The base 30
computer 10 may be of Substantially conventional design               may include a receSS area Surrounded by an upwardly or
and Structure, other than the implementation of the modular           outwardly extending retaining lip or wall Structure 32.
computer user interface System, to be described in greater       15   Further, the interface assembly includes a Second adaptor
detail hereinafter. Accordingly, the computer 10 includes a           Structure disposed underneath, on a Side, or on another
Support platform generally indicated as 12, which has a               appropriate portion of the auxiliary module 20, as well as
Somewhat conventional keyboard generally indicated as 14              any of the additional plurality of auxiliary modules 20, 20",
mounted thereon. The keyboard 14 comprises a plurality of             20", 48, of the type disclosed in FIGS. 8A-8J. In this regard,
alpha-numeric keys arranged in a universal format.                    the first adaptor 30 may include a proprietary electrical
However, in that size is at a premium in Structuring portable         connector 34, which may be defined by anyone of a plurality
computers, the numerical keys respectively indicated by the           of applicable electrical Structures including male/female
numerals 1 through 0, are collectively disposed in a linear           plug/port connectors, multi pin connectors, etc. The electri
array defining the majority of the top row as at 16 of the            cal connector 34 of the first adaptor 30 is cooperatively
keyboard 14 and normally located immediately below the           25   dimensioned, configured and Structured to either fixedly or
row of function keys, generally indicated as 18. In Such              removably mate and accordingly be connected with a similar
location access to the individual numerical keys is generally         type connector (not shown for purposes of clarity) located
inconvenient and time consuming and therefore generally               on an appropriate under Surface or other portion of each of
undesirable, particularly when the process being performed            the one or more auxiliary modules. Therefore, in the various
on the computer 10 involves repeated computation or cal               embodiments of the present invention, the one or more
culation. Accordingly, in order to Save Space, conventional           auxiliary modules 20, 20, 20", 20" and 48 may be inter
portable computers further provides for a plurality of                connected by mating engagement of the electrical connec
numerical keys disposed in a Secondary grouping of a more             tors 34 on the first adaptor base 30 and the cooperatively
conventional multi row array. This Secondary grouping is              Structured electrical connector mounted on each of the
represented by numbers 0 through 9, indicated in FIG. 1.         35   auxiliary modules, as described above. By virtue of the
Further, utilization of the Secondary grouping of numerical           mating engagement between the aforementioned coopera
keys requires activation of the “num touch' or “num lock”             tively structured electrical connectors found on the first
key as also indicated in FIG. 1. However, activation of the           adaptor base 30 and each of the aforementioned auxiliary
"num' key also serves to deactivate the alpha keys coexist            modules, the interface assembly defines and Serves to per
ing with the numerical keys in the Secondary grouping. The       40   form an operative interconnection between each of the one
problems presented thereby are obvious.                               or more auxiliary modules and the processor of computer 10,
   Accordingly, the modular computer user interface System            in order to establish communication there between.
of the present invention overcomes the disadvantages and                 Another feature of the additional preferred embodiment of
problems associated with conventional keyboards 14                    FIG. 2 includes the provision for fixedly or removably
particularly, but not exclusively, of the type utilized in       45   mounting a plurality of auxiliary modules on the Support
combination with portable computerS 10. AS Such, at least             platform 12. As such the platform 12 and preferably the
one auxiliary module, generally indicated as 20, is integrally        fixedly Secured palm rest portion 22, is structurally modified
or Separably mounted on the platform 12 in Spaced, dis                to include the permanent or removable attachment of a
tinctly Segregated relation from the conventional keyboard            plurality of first adaptor Structures, each of which may be in
14. In at least one preferred embodiment, the auxiliary          50   the form of the adaptor base 30. Each of the adaptor bases
module 20 is mounted in a convenient location on a palm               30 shown in the embodiment of FIG. 2 includes an appli
rest portion 22, which is fixedly secured to the platform 12          cable electrical connector 34 mentioned and configured to
in the conventional fashion.                                          cooperatively mate in either a fixed or removal relation with
   AS will be discussed in greater detail hereinafter, the            the aforementioned electrical connector Secured to each of
present invention further includes the incorporation of an       55   the plurality of auxiliary modules. Therefore, anyone of the
interface assembly structured to define an operative inter            auxiliary modules may fit into anyone of the recessed areas
connection between the auxiliary module 20 and a processor            structurally defined by the first adaptor bases 30. Moreover,
associated with the computer 10 and not shown herein for              the aforementioned interface assembly is electrically con
purposes of clarity. By virtue of Such operative connection,          nected to the processor, by means of the adaptor base 30, So
the auxiliary module 20 is connected in data and Signal          60   as to define an operative interconnection between anyone or
communication with the processor, in a manner Similar in              all of the auxiliary modules which are fixedly or removably
function but independent in operation to the conventional             mounted on the Support platform 12 by being connected to
keyboard 14. Also, as with the conventional keyboard 14               one or more of the adaptor bases 30. As also set forth above,
operation or manipulation of the plurality of keys associated         each of the adaptor bases 30 may be fixedly or removably
with the auxiliary module 20 serves to control specific          65   mounted on the platform 12, preferably, but not necessarily,
functions as well as cause the display of data on a display           in a Spaced apart relation on the palm rest portion 22 thereof.
assembly and/or display Screen, generally indicated as 25             By virtue of this embodiment an operator of the computer 10
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 14 of 16


                                                     US 6,697.251 B1
                               7                                                                     8
may independently but Substantially concurrently have                     With reference to FIGS. 8A through 8J it is demonstrated
access to and operate anyone of the plurality of auxiliary             that a large number of auxiliary modules 20, 20, 20", 20"
modules electrically connected to anyone of the adaptor                and 48 may be incorporated within the modular computer
bases 30. Also, as with the other embodiments of the present           user interface System of the present invention. Further, it is
invention, any of the auxiliary modules connected to the               emphasized that the Specific auxiliary modules demon
platform 12 by virtue of their electrical connection with the          Strated are only representative of a larger number of Such
first adaptor bases 30 are operative independent of the                modules, which may be Standardized or customized to
conventional keyboard 14. It is also beneficial to note that in        perform a Substantially conventional proceSS or function. By
the illustrated embodiment wherein a pair of adaptor bases             way of example, the numerical keypad 20 is intended to be
30 are provided, facilitated use by left-handed, right-handed,         used in the manner Set forth above. Alternatively, a special
and/or ambidextrous individuals can be achieved, and                   ized process or function may be performed with the auxil
indeed more than one auxiliary module can be utilized                  iary modules 20, 20", 20", and 48. More specifically the
Simultaneously, if needed. When not in use, the adaptor                auxiliary module 20" is representative of a proprietary
bases may include a corresponding cover assembly 45. The               keypad including a plurality of Specific function keys 21
cover assembly 45 may be Structured to Snap on, be hingedly       15   disposed in a predetermined array to best and most effi
connected, be Screwed in place, or otherwise movably                   ciently operate Specialized Software or process other capa
Secured to cover an unused adaptor base 30. Of course, it is
contemplated that the cover assembly may be modified to                bilities associated with the computer 10. Similarly, auxiliary
cover the auxiliary module as well. Further a conventional             module 20' as shown in FIG. 8C is intended as a general
type of ejection System may be provided, Such as with a                representation of a jog/shuttle keypad Structure incorporat
button or other Spring loaded System, to facilitate removal of         ing a reversibly rotatable control member 23 as well as a
an auxiliary module 20 as needed.                                      plurality of function keys 21". AS Such, the auxiliary module
   Yet another preferred embodiment of the present inven               20' may be used for a variety of related functions such as
tion is disclosed in FIGS. 3, 4 and 4A wherein the operative           Video editing, game playing, etc. Looking generally to the
interconnection of an auxiliary module generally indicated             remaining FIGS. 8E-8J, respectively, the auxiliary module
as 20 is accomplished by providing a peripheral assembly          25   20" may include interfaces Such as, a Solar battery unit, a
generally indicated as 40 in FIG. 3. The peripheral assembly           card reader, a calculator, telephone keypad, tablet, pda
40 comprises anyone of the auxiliary modules 20, 20, 20",              cradle/interface, etc., each interchangeably connectable via
20", and 48 electrically connected to a first adaptor base 30'         the adaptor base 30, 30'. Indeed, looking to the embodiment
which, as Set forth above, at least partially defines the              of FIGS. 6, 7 and 8B, a programmable touch pad 48, such
aforementioned interface assembly. AS Stated the interface             as an LCD touchpad may be provided in one or all auxiliary
assembly is Structured to accomplish an operative intercon             modules. In such an embodiment, the touch pad 48 could be
nection between anyone of the auxiliary modules which is               customizable and/or programmable to meet the Specific need
mounted on an electrically connected to the first adaptor              of one or more particular applications. Along these lines, the
base 30'. As a peripheral assembly 40, interfacing with the            touch pad 48 or a similar interface may be user program
computer 10 may be accomplished utilizing a USB connec
tion including hard wire conductor 42 and an appropriate          35   mable and/or have embedded programming and/or have
bus or plug 44. As is well accepted, the USB type of                   Special programming Software to be downloaded from a
connection is utilized for connecting a variety of different           Storage medium or remote Source and/or be recognizable
peripherals to a computer at an acceptable data transfer rate          and customizable by programming for a specific application
and is structured to Support the ability to automatically add          installed on the computer and/or may interface with an
and configure a variety of Such peripheral devices utilizing      40   operating System of the computer for effective programming
a hot plugging technique. Further, the base 30' may be                 and adaptability. In this regard, FIG. 7 illustrates several
adapted, with minimal or no structural modifications to                examples 48', 48", 48", 48" of possible programming of the
define an exterior Supporting portion of the peripheral                touch pad 48 that may be provided, either under direct user
assembly 40 and still include the recess area 31 for receipt           programming or as a result of Software or a specific appli
of anyone of the auxiliary modules 20, 20, 20", 20" and 48        45   cation or article of hardware.
by interconnection thereof with the universal electrical con              With reference to FIG. 5, yet another preferred embodi
nector 34, as described.                                               ment of the present invention includes each or Selected ones
  It is also to be noted that the peripheral assembly 40 as            of the auxiliary modules, and especially the auxiliary mod
disclosed in the embodiment of FIG. 3 can be used inde                 ule 20 that functions as a numeric keypad, being formed of
pendently of or in conjunction with any other auxiliary           50   a touch Sensitive membrane 27. Although a mechanical
module mounting or attachment facility disposed on the                 keypad System may be used, in this embodiment each of the
platform 12 and represented in FIG.1. Therefore, when it is            plurality of keys associated therewith include exposed con
desired to Significantly increase the Versatility or otherwise         tact portions 29 which are immovable relative to one another
adapt a portable computer 10 to perform a variety of                   and disposed in a common plane. The touch Sensitive
customized applications, the peripheral assembly 40 can be        55   membrane 27 defining one or more of the auxiliary modules
used in combination with the embodiment of FIG. 1,                     may also include a boarder assembly which is more spe
wherein one or more of the auxiliary modules are either                cifically defined by a plurality of boarder segments 33 at
fixedly or removably mounted on the platform 12 Such as on             least Some of which are disposed in continuously Surround
the palm rest 22.                                                      ing relation to the Outer periphery or boundaries of each of
   Another variation of the present invention defining yet        60   the keys So as to Surround the contact portions 29 thereof.
another preferred embodiment is the combining of the                   The boarder segments 33 extend outwardly or upwardly
peripheral assembly 40 with the embodiment of FIG. 2 such              from the contact portions 29 of each of the keys and serve
that an additional number of auxiliary modules may be                  to at least partially Segregate the keys from one another to
independently but operatively connected to the processor of            facilitate the identification and/or location of the respective
computer 10 and may be Substantially concurrently operated        65   keys as well as their individual contact portions 29 by touch
dependent on the choice and need of the user of the                    or feel. AS practiced, the user typically manipulates the
computer 10.                                                           plurality of keys and engages the respective contact portions
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 15 of 16


                                                     US 6,697.251 B1
                              9                                                                      10
29 without continuously viewing the face of the auxiliary              each cooperatively structured with Said interface assembly
module 20. While the plurality of boarder segments 33 are              to be removably connected to Said processor.
demonstrated as being part of a numerical keypad it is                    10. A modular computer user interface System as recited
emphasized that Such boarder Segments 33 can also be used              in claim 4 wherein Said interface assembly further comprises
to Surround and provide an indication, by feel or touch                a Second adaptor Structure disposed on Said auxiliary module
indication of each of the plurality of function keys 21, which         and structured to be communicatively associated with Said
may also be preferably part of a touch pad or touch Sensitive          first adaptor and further defining Said operative interconnec
membrane and removably disposed in a common plane.                     tion between Said processor and Said auxiliary module.
   Since many modifications, variations and changes in                    11. A modular computer user interface System as recited
detail can be made to the described preferred embodiment of            in claim 10 wherein Said first adaptor comprises a base
the invention, it is intended that all matters in the foregoing        detached from Said platform and Said keyboard and electri
description and shown in the accompanying drawings be                  cally connected to Said Second adaptor of Said auxiliary
interpreted as illustrative and not in a limiting Sense. Thus,         module.
the scope of the invention should be determined by the                    12. A modular computer user interface System as recited
appended claims and their legal equivalents.                      15
                                                                       in claim 7 wherein Said display assembly is integrated into
  Now that the invention has been described,                           Said touch pad.
  What is claimed is:
  1. A modular computer user interface System comprising:                 13. A modular computer user interface System as recited
  a. a proceSSOr,
                                                                       in claim 7 wherein Said touch pad is programmable for one
                                                                       or more Selected functions demonstrated by Said program
   b. a platform including a keyboard mounted thereon, Said            able application.
      processor electrically connected to and responsive of               14. A modular computer user interface System as recited
      data communication from Said keyboard,                           in claim 9 wherein each of said plurality of auxiliary
   c. at least one auxiliary module connected to Said platform         modules further comprises a touch pad responsive to acti
      in Segregated relation to Said keyboard,                    25   Vate a corresponding programable application associated
   d. an interface assembly connected at least in part to Said         with each of Said plurality of auxiliary modules.
      platform and structured to operatively interconnect Said            15. A modular computer user interface System as recited
      auxiliary module and Said processor,                             in claim 10 wherein Said first adaptor Structure comprises a
   e. Said auxiliary module including a programable appli              base operatively connected to Said processor and commu
      cation integrated therein and a display assembly, and            nicatively connected to Said Second adaptor Structure of Said
   f. Said display assembly responsive to visually display a           auxiliary module.
      Selected function of Said programable application.                  16. A modular computer user interface System as recited
   2. A modular computer user interface System as recited in           in claim 11 wherein Said base and Said auxiliary module
claim 1 wherein Said platform includes a palm rest portion             collectively define a peripheral assembly removably con
fixedly Secured Said keyboard, Said auxiliary module              35
attached to Said palm rest portion of Said platform in Spaced          nected in operative relation to Said processor.
relation to Said keyboard.                                                17. A modular computer user interface System as recited
   3. A modular computer user interface System as recited in           in claim 12 wherein Said display assembly comprises a
claim 1 wherein said interface assembly is included with               liquid crystal display.
both Said platform and Said auxiliary module and is struc         40      18. A modular computer user interface System as recited
tured to mount Said auxiliary module on Said platform into             in claim 12 wherein Said touchpad is programmable for one
and out of Said operative interconnection with Said proces             or more Selected functions demonstrated by Said by progra
SO.                                                                    mable application.
  4. A modular computer user interface System as recited in               19. A modular computer user interface System as recited
claim 1 wherein Said interface assembly includes a first          45   in claim 14 wherein each of said plurality of modules
adaptor Structure disposed on Said platform and Structured to          comprise a display assembly, each of Said display assemblies
at least partially define Said operative interconnection               integrated into corresponding ones of Said touch pads.
between said processor and Said auxiliary module.                         20. A modular computer user interface System as recited
  5. A modular computer user interface System as recited in            in claim 6 wherein Said base and Said Second adaptor
claim 1 wherein Said interface assembly comprises a first         50   Structure are removably connectable to one another So as to
adaptor operatively associated with Said processor and a               collectively define Said operative interconnection between
Second adaptor operatively associated with Said auxiliary              Said auxiliary module and Said processor.
module.                                                                   21. A modular computer user interface System as recited
   6. A modular computer user interface System as recited in           in claim 19 wherein each of Said touch pads is programable
claim 1 wherein Said auxiliary module comprises a keypad          55   to one or more Selected functions demonstrated by corre
including a plurality of keys each including a contact portion         sponding ones of Said programable application and viewable
immovably disposed in coplanar relation to one another.                on corresponding one of Said display assemblies.
  7. A modular computer user interface System as recited in               22. A modular computer user interface System as recited
claim 1 wherein Said auxiliary module further comprises a              in claim 20 wherein said operative interconnection is further
touch pad responsive to activate Said programmable appli          60   defined by Said base being removably Secured to Said
cation.                                                                platform.
   8. A modular computer user interface System as recited in              23. A modular computer user interface System as recited
claim 1 wherein Said interface assembly and Said auxiliary             in claim 21 wherein Said interface assembly comprises a
module are cooperatively structured to removably connect               plurality of first adaptor Structures at least Some of which are
Said auxiliary module to Said processor.                          65   mounted on Said platform in Spaced relation to one another
   9. A modular computer user interface System as recited in           and a plurality of Second adaptor Structures each connected
claim 1 further comprising a plurality of auxiliary modules            to a different one of Said plurality of auxiliary modules.
          Case 6:21-cv-00306 Document 1-1 Filed 03/29/21 Page 16 of 16


                                                     US 6,697.251 B1
                              11                                                             12
   24. A modular computer user interface System as recited        asSociated with corresponding ones of Said auxiliary mod
in claim 22 wherein Said base and Said auxiliary module are       ules.
Selectively and independently positionable into and out of           27. A modular computer user interfaces System as recited
operative engagement with one another.                            in claim 26 wherein each of Said bases is cooperatively
   25. A modular computer user interface System as recited        Structured with each of Said auxiliary modules to be con
in claim 23 wherein at least Some of Said Second adaptor          nectable with any one of Said Second adaptor Structures of
Structures are removably attached to at least one of Said first   Said plurality of auxiliary modules.
adaptor Structures, at least two of Said plurality of auxiliary
modules being concurrently disposable into Said operative            28. A modular computer user interfaces System as recited
interconnection with Said processor.                              in claim 26 further comprising at least one shield member
   26. A modular computer user interface System as recited        positionable into and out of covering relation to one of Said
in claim 25 wherein each of Said first adaptor Structures         auxiliary modules which is communicatively connected to
comprises a base, at least Some of Said bases mounted on          one of Said bases.
Said platform, each of Said bases being communicatively
asSociable to different ones of Said Second adaptor Structures
